MEMORANDUM **
Arturo Fuentes appeals from his sentence imposed following his guilty plea conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326.
Fuentes contends that district court err by sentencing him to a term of 57 months when he only pled to the elements of 8 U.S.C. § 1326(a), which carries a maximum sentence of two years. As Fuentes *762acknowledges, this issue is foreclosed. See United States v. Weiland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005) (holding that we are bound to follow Almendarez-Torres even though it has been called into question, unless it is explicitly overruled by the Supreme Court).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.